Title: From Thomas Jefferson to Beverley Winslow, 17 April 1781
From: Jefferson, Thomas
To: Winslow, Beverley



Sir
In Council April 17th. 1781.

The Clothing to be furnished from the several Counties was by a general regulation to be delivered to the Officer stationed at the Rendezvous for receiving the recruits. You are hereby authorized to call a Court Martial for enquiring into any Conduct of Lieut. Nicholas Lewis which may render him obnoxious to the military rules. It would have been more agreable had you stated the Charge particularly to us. I am &c,

T. J.

